Case: 21-20237       Document: 00516131007             Page: 1      Date Filed: 12/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                              December 14, 2021
                                       No. 21-20237                              Lyle W. Cayce
                                                                                      Clerk

   Jonnie Miller,

                                                                   Plaintiff—Appellant,

                                           versus

   Novo Nordisk, Incorporated,

                                                                  Defendant—Appellee.


                    Appeal from the United States District Court
                for the Southern District of Texas Houston Division
                             USDC No. 4:18-cv-04712


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Jonnie Miller appeals the summary judgment dismissing his age
   discrimination claim against Novo Nordisk, Inc. We affirm.
                                              I.
          Miller worked as an Institutional Diabetes Care Specialist (“IDCS”)
   for Novo Nordisk for nine years until 2016 when the company reduced the

          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 21-20237        Document: 00516131007              Page: 2       Date Filed: 12/14/2021




                                         No. 21-20237


   staff in Miller’s department and laid him off. Following his termination,
   Miller applied for multiple Diabetes Care Specialist (“DCS”) positions at
   Novo Nordisk. At the time, he was 62 years old. Miller interviewed for only
   one of these positions and was not hired for any of them. As a result, he sued
   Novo Nordisk under the Age Discrimination in Employment Act (“ADEA”)
   and the Texas Commission on Human Rights Act (“TCHRA”).1
           Miller claims he is clearly better qualified than the candidates chosen
   for the DCS positions, and that Novo Nordisk impermissibly considered his
   age. He also argues that Novo Nordisk’s reasons for not hiring him have
   shifted and thus demonstrate pretext by being false or unworthy of credence.
   Novo Nordisk responds it has consistently maintained that it did not hire
   Miller because he was not the most qualified candidate for the DCS positions.
           The district court granted Novo Nordisk’s motion for summary
   judgment,      concluding      Novo      Nordisk      had     put    forth     legitimate
   nondiscriminatory reasons for not hiring Miller that he failed to adequately
   rebut. Miller timely appealed.
                                              II.
           We review a summary judgment de novo, applying the same standards
   as the district court. Thompson v. Microsoft Corp., 2 F.4th 460, 466 (5th Cir.
   2021); Fed. R. Civ. P. 56(a).




           1
             To succeed under the ADEA a plaintiff must show that age was a “but-for”
   reason he was not hired. See Moss v. BMC Software, Inc., 610 F.3d 917, 928 (5th Cir. 2010).
   Under the TCHRA, “a plaintiff need only show that age was a ‘motivating factor’ in the
   defendant’s decision” not to hire him. Reed v. Neopost USA, Inc., 701 F.3d 434, 440 (5th
   Cir. 2012). Otherwise, the TCHRA uses the same analytical framework used by courts
   interpreting federal anti-discrimination statutes. Reed, 701 F.3d at 439.




                                               2
Case: 21-20237        Document: 00516131007             Page: 3      Date Filed: 12/14/2021




                                         No. 21-20237


                                             III.
           Under the burden-shifting framework applicable to employment
   discrimination claims, once a plaintiff establishes a prima facie case of
   discrimination2 the burden shifts to the defendant to offer a “legitimate,
   nondiscriminatory reason” for the hiring decision. See McDonnell Douglas
   Corp. v. Green, 411 U.S. 792, 802 (1973). If the defendant does so, the burden
   returns to the plaintiff to show that the defendant’s proffered reason is
   pretextual. Black v. Pan Am. Labs., L.L.C., 646 F.3d 254, 259 (5th Cir. 2011).3
   Accordingly, a genuine issue of fact persists only if a plaintiff puts forth
   evidence rebutting each of the nondiscriminatory reasons the defendant
   offers. Wallace v. Methodist Hosp. Sys., 271 F.3d 212, 220 (5th Cir. 2001).
           In the specific context of a failure to hire claim, a plaintiff can
   demonstrate pretext by showing that either (1) the candidate “was clearly
   better qualified (as opposed to merely better or as qualified) than the
   employees who are selected” or (2) “the employer’s proffered explanation
   is false or unworthy of credence.” Moss v. BMC Software, Inc.,
   610 F.3d 917, 922 (5th Cir. 2010) (quotation omitted). Miller has failed to
   meet this burden.
           To prove Miller was “clearly better qualified” requires “evidence
   from which a jury could conclude that no reasonable person, in the exercise
   of impartial judgment, could have chosen the candidate selected over the
   plaintiff for the job in question.” Id. at 923 (quotation omitted). This is a high
   bar. Ibid. Indeed, “differences in qualifications are generally not probative


           2
              Novo Nordisk does not dispute, “[f]or simplicity’s sake,” that Miller can
   establish a prima facie case of discrimination.
           3
              In TCHRA claims, a plaintiff may alternatively show that although the
   defendant’s reason for its hiring decision is true, the plaintiff’s age also motivated its
   decision. See Pan Am Labs., 646 F.3d at 259.




                                               3
Case: 21-20237      Document: 00516131007           Page: 4     Date Filed: 12/14/2021




                                     No. 21-20237


   evidence of discrimination.” Celestine v. Petroleos de Venezuella SA, 266 F.3d
   343, 357 (5th Cir. 2001). And it is well-settled that more years of service do
   not make an applicant clearly better qualified. See Nichols v. Loral Vought Sys.
   Corp., 81 F.3d 38, 42 (5th Cir. 1996) (“[G]reater experience alone will not
   suffice to raise a fact question as to whether one person is clearly more
   qualified than another.”). Employers may thus prioritize specific
   qualifications over general qualifications and years of service. Martinez v. Tex.
   Workforce Comm’n-Civil Rts. Div., 775 F.3d 685, 688 (5th Cir. 2014).
          Here, Miller failed to provide evidence that he was clearly better
   qualified than the candidates chosen for the DCS positions. He offers tables
   comparing his years of service and age to those whom Novo Nordisk hired,
   but as discussed that evidence is insufficient. He also points to accolades he
   received as an IDCS. But as an IDCS, Miller was primarily responsible for
   selling to institutions like hospitals and long-term care facilities. He admits to
   having spent only about 10-15% of his time selling to physicians in their
   offices. The DCS position, however, “focus[es] exclusively on direct sales to
   physicians.”
          Miller has similarly failed to show that Novo Nordisk’s reasons for not
   hiring him are false or unworthy of credence. Regarding the call between
   Miller and Papesh, a Novo Nordisk manager, Miller claims that the district
   court “ignored” his evidence and instead “took everything Novo said as
   true.” This is not the case. The district court did not blindly accept Papesh’s
   account of the phone call. Instead, it recognized that although there may be
   disputes about what took place on the call, these discrepancies are
   immaterial. The bottom line is that Papesh viewed Miller’s behavior as
   unprofessional, and Miller does not put forth an alternative account. Bryant
   v. Compass Group USA Inc., 413 F.3d 471, 478 (5th Cir. 2005) (“Management
   does not have to make proper decisions, only non-discriminatory ones.”).




                                           4
Case: 21-20237     Document: 00516131007           Page: 5   Date Filed: 12/14/2021




                                    No. 21-20237


   Miller’s belief that he was professional on the call does not preclude
   summary judgment.
          Finally, Miller has failed to show that Novo Nordisk’s reasons for not
   hiring him have been inconsistent. It is true that an employer’s shifting
   reasons for its employment decision can raise an inference of pretext. See
   Ameristar Airways v. Admin. Review Bd., 650 F.3d 562, 569 (5th Cir. 2011).
   But Novo Nordisk has never strayed from its position that it did not hire
   Miller because it believed the other candidates were more qualified for the
   DCS positions. Instead, what Miller couches as shifting and inconsistent
   reasons are in fact more detailed explanations unearthed during discovery
   about why Novo Nordisk personnel believed he was less qualified.
          Miller   has    failed   to   rebut      Novo   Nordisk’s   legitimate
   nondiscriminatory reasons for its hiring decision. And, as the district court
   correctly observed, Miller provided “nothing to show that age was ever a
   factor in the defendant’s decision not to hire him.” Accordingly, the district
   court properly granted summary judgment.
                                                                 AFFIRMED.




                                         5